IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                  May 16, 2008
                                No. 07-60532
                              Summary Calendar                Charles R. Fulbruge III
                                                                      Clerk

JIN ZAI CHEN

                                            Petitioner

v.

MICHAEL B MUKASEY, U S ATTORNEY GENERAL

                                            Respondent


                     Petition for Review of an Order of the
                        Board of Immigration Appeals
                             BIA No. A98 116 480


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
      Jin Zai Chen, a native and citizen of China, petitions this court for review
of the Board of Immigration Appeal’s (BIA) decision affirming the Immigration
Judge’s (IJ) order denying his requests for asylum and withholding of removal.
When, as here, the BIA adopts the IJ’s decision, we review the IJ’s decision. See
Mikhael v. INS, 115 F.3d 299, 302 (5th Cir. 1997).




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-60532

      Chen argues that the IJ’s adverse credibility finding is not supported by
the record. Chen further argues that he was not provided with a meaningful
opportunity to rebut or address the IJ’s credibility concerns.
      Contrary to Chen’s assertions, our review of the record establishes that the
IJ’s findings that Chen’s testimony is incredible is substantially supported by the
record. None of Chen’s arguments compel this court to substitute its judgment
for that of the IJ. See Chun v. INS, 40 F.3d 76, 78 (5th Cir. 1994). Without
credible evidence, the IJ had no grounds to grant Chen asylum or withholding
of removal. Id. at 79. The petition for review is DENIED.




                                        2